Exhibit 10.7

AMENDED AND RESTATED

CARNIVAL CORPORATION & PLC

MANAGEMENT INCENTIVE PLAN FOR THE CEO, COO AND CFO

 

  1. OBJECTIVE

This Carnival Corporation & plc Management Incentive Plan for the CEO, COO and
CFO (the “Plan”) is designed to focus the attention of the Chief Executive
Officer (“CEO”), the Chief Operations Officer (“COO”) and the Chief Financial
Officer (“CFO”) of Carnival Corporation & plc (the “Corporation”) on achieving
outstanding performance results as reflected in the operating income of the
Corporation, as well as other relevant measures.

 

  2. PLAN ADMINISTRATION

The administrators of the Plan are the Compensation Committees of the Boards of
Directors of the Corporation (the “Committees”). The Committees shall have sole
discretion in resolving any questions regarding the administration or terms of
the Plan not addressed in this document, as well as in resolving any ambiguities
that may exist in this document.

 

  3. PLAN YEAR

The “Plan Year” shall be the 12-month period ending November 30 of each year.

 

  4. PARTICIPATION

The CEO, COO and CFO of the Corporation shall be eligible to participate in the
Plan. In their discretion, the Committees may select other employees to
participate in the Plan or establish separate criteria to determine the bonus of
specified employees.

Persons who commence employment or are promoted to the status of a CEO, COO or
CFO following the beginning of the Plan Year may, with the approval of the
Committees, be allowed to participate in the Plan.

In order to receive a cash bonus under the Plan, a participant must be employed
by the Corporation or one of its subsidiaries on the day the bonus is paid;
provided, however, that if a participant is on a leave of absence that does not
meet the requirements of The Family and Medical Leave Act of 1993 on the day the
bonus is paid to the other participants, such bonus shall not be payable until
the participant returns to active duty. The only exceptions to this requirement
are for participants whose employment is terminated prior to the day the bonus
is paid as the result of death, disability or Retirement (“Early Termination
Employees”) or for other circumstances approved by the Committees on a
case-by-case basis. If employment is terminated by reason of death, disability
or Retirement, a participant or his/her estate will receive a pro-rata bonus
based on the portion of the Plan Year the participant was employed. For purposes
of this section, “Retirement” means a termination of employment by a participant
(A) on or after the earlier of (i) age 65 with at least five years of employment
with Carnival Corporation, Carnival plc or any successor thereto and/or their
subsidiaries or (ii) age 60 with at least 15 years of employment with Carnival
Corporation, Carnival plc or any successor thereto and/or their subsidiaries or
(B) who, as of December 31, 2012, had both reached the age 55 and

 

1



--------------------------------------------------------------------------------

had at least 15 years of employment with Carnival Corporation, Carnival plc or
any successor thereto and/or their subsidiaries.

 

  5. BONUS

 

  A. For purposes of this Plan, the terms below shall be defined as follows:

 

  i. “Operating Income” shall mean the Non-GAAP net income of the Corporation
excluding interest income and expense and other non-operating income and expense
and income taxes, as reported by the Corporation for the Plan Year.

 

  ii. The “Operating Income Target” for each Plan Year will be established by
the Committees within 75 days following the commencement of such Plan Year,
taking into account historical performance, investor guidance, company/industry
growth, the Corporation’s annual plan, consultation with management and such
other factors as the Committees deem appropriate.

The Committees may, in their discretion, increase or decrease the Operating
Income Target or establish an alternative target for any reason they deem
appropriate. In addition, in the discretion of the Committees, certain items,
including, but not limited to, gains or losses on ship sales can be excluded
from the Operating Income Target and the actual Operating Income for any Plan
Year.

 

  B. Within 75 days following the commencement of each Plan Year, the Committees
will establish a Target Bonus (in the currency of his/her base salary) for each
participant for the Plan Year. The Committees may, in their discretion, increase
or decrease the Target Bonus for any reason they deem appropriate. The “Target
Bonus” is the preliminary level of bonus for a participant if 100% of Operating
Income Target is achieved, prior to the Committees exercising discretion to
increase or decrease the bonus payable to a participant as provided in 5.C.ii.

 

  C. Within 75 days following the end of each Plan Year, the Committees shall
determine each participant’s bonus for the prior Plan Year as follows:

 

  i. The actual Operating Income for the Plan Year will be confirmed, and the
Committees shall determine the preliminary bonus amount for each participant by
reference to the schedule appended to this Plan (the “Bonus Schedule”), which
calibrates the Operating Income Target for the Plan Year with the Target Bonus
for each participant. The performance range in the Bonus Schedule shall be from
75% to 125% of the Operating Income Target with results at less than 75%
producing a preliminary bonus amount equal to 0% of the Target Bonus, at 75%
producing a preliminary bonus amount equal to 50% of the Target Bonus (the
“Threshold Bonus”) and at 125% or more producing a preliminary bonus amount
equal to 200% of the Target Bonus (the “Maximum Bonus”). The preliminary bonus
amount for results between the Threshold Bonus and Target Bonus or between the
Target Bonus and Maximum Bonus will be calculated according to bonus schedule
herein. The Committees may, within 75 days following the commencement of each
Plan Year, change the Bonus Schedule applicable to such Plan Year as they deem
appropriate.

 

  ii.

The Committees may then consider other factors deemed, in their discretion,
relevant to the performance of the Corporation, including, but not limited to,
the impacts of

 

2



--------------------------------------------------------------------------------

changes in accounting principles, unusual gains and/or losses and other events
outside the control of management. The Committees may also consider other
factors they deem, in their discretion, relevant to the performance of the
Corporation or each individual participant, including, but not limited to,
operating performance metrics (such as return on investment, revenue yield,
costs per available lower berth days), successful implementation of strategic
initiatives and business transactions, significant business contracts,
departmental accomplishments, executive recruitment, new ship orders, and
management of health, environment, safety and security matters. Based on such
factors, the Committees may, in their discretion, increase or decrease the
preliminary bonus amount calculated pursuant to Section 5.C.i. by any amount
deemed appropriate to determine the final bonus amount. The final bonus amount
shall not exceed 200% of the Target Bonus of the participant.

In addition, the Committees may adjust a participant’s bonus amount for any
unpaid leaves of absence regardless of the nature of the leave.

 

  6. PAYMENT OF BONUS

Except as otherwise provided in the section entitled “Participation,” bonuses
shall be paid as soon as administratively practicable following determination of
the bonuses by the Committees. At the discretion of the Committees, special
arrangements may be made for earlier payment to Early Termination Employees.

Notwithstanding any other provision of this Plan, the issuance of bonuses is at
the sole discretion of the Committees. The Committees at their sole discretion,
may increase, decrease or withhold bonuses.

 

  7. DURATION OF PLAN

The Plan will be effective until terminated by the Committees.

 

  8. AMENDMENT OF PLAN

The Committees may amend the Plan from time to time in such respects as the
Committees may deem advisable.

 

LOGO [g698582g51s19.jpg]

 

3



--------------------------------------------------------------------------------

Percentage of

Operating Income

Target Achieved

  

Percent of Target

Bonus Funded

 

Below 75%    

     0.00 % 

75%    

     50.00 % 

76%    

     52.00 % 

77%    

     54.00 % 

78%    

     56.00 % 

79%    

     58.00 % 

80%    

     60.00 % 

81%    

     62.00 % 

82%    

     64.00 % 

83%    

     66.00 % 

84%    

     68.00 % 

85%    

     70.00 % 

86%    

     72.00 % 

87%    

     74.00 % 

88%    

     76.00 % 

89%    

     78.00 % 

90%    

     80.00 % 

91%    

     82.00 % 

92%    

     84.00 % 

93%    

     86.00 % 

94%    

     88.00 % 

95%    

     90.00 % 

96%    

     92.00 % 

97%    

     94.00 % 

98%    

     96.00 % 

99%    

     98.00 % 

100%    

     100.00 % 

101%    

     103.00 % 

102%    

     106.00 % 

103%    

     109.00 % 

104%    

     112.00 % 

105%    

     115.00 % 

106%    

     119.25 % 

107%    

     123.50 % 

108%    

     127.75 % 

109%    

     132.00 % 

110%    

     136.25 % 

111%    

     140.50 % 

112%    

     144.75 % 

113%    

     149.00 % 

114%    

     153.25 % 

115%    

     157.50 % 

116%    

     161.75 % 

117%    

     166.00 % 

118%    

     170.25 % 

119%    

     174.50 % 

120%    

     178.75 % 

121%    

     183.00 % 

122%    

     187.25 % 

123%    

     191.50 % 

124%    

     195.75 % 

125%    

     200.00 % 

 

4